Citation Nr: 1241142	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  10-30 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for service-connected osteoarthritis of the left knee (claimed as rheumatoid arthritis).  


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Nigam, Counsel



INTRODUCTION

The Veteran served on active duty from August 1977 to April 1988 and from September 1988 to December 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In a VA Form 21-4138, Statement in Support of Claim, attached to his VA Form 9, Appeal to Board of Veterans' Appeals, received in June 2010, the Veteran requested a hearing before a Decision Review Officer (DRO) at the Newark RO.  His representative cancelled that request in a subsequent VA Form 21-4138, received in June 2012.  Therefore, the hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2012).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  

REMAND

In June 2012, the Veteran's representative submitted a statement in which it was reported that the Veteran has been receiving ongoing treatment by VA for his osteoarthritis of the left knee, including undergoing a series of knee injections, and has been told that he will eventually need a knee replacement.  His most recent VA joints examination was conducted in October 2009, approximately three years ago, and his private and VA treatment records are dated until 2009.  

VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also 38 C.F.R. § 3.326(a).  Examinations will be requested whenever VA determines, as in this case, that there is a need to determine the current severity of a disability.  38 C.F.R. §§ 3.159, 3.327(a) (2012); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Further, during the October 2009 examination, the examiner measured the Veteran's ranges of motion and noted that he experienced pain during motion but did not experience additional limitation of motion following repetition.  However, the report does not indicate consideration of any functional loss due to weakened movement, excess fatigability, incoordination, painful motion, and pain with use.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49; DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  Therefore, the examination is inadequate and a new examination is required so that the factors set forth in DeLuca may be considered.  When the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); see also 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

In the June 2012 statement, the Veteran's representative indicated that the Veteran receives ongoing treatment at the VA Medical Center (VAMC) in East Orange, New Jersey.  As noted, VA treatment records from that facility, dated to October 2009, have been associated with the record.  Prior to arranging for the Veteran to undergo any examination, the VA should obtain and associate with the claims file all outstanding VA medical records dated from October 2009 to the present.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Board notes, the electronic Virtual VA records file was reviewed and did not reveal any VA treatment records pertinent to this appeal.  

Also, the October 2009 VA examiner indicated that the Veteran is being managed for his left knee disability by a private physician.  As noted, the most current private treatment records in the claims file are dated until 2009.  Any subsequent records are clearly pertinent to the adjudication of the claim and an attempt to obtain them and associate them with the claims file must be made.  
While the further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should take appropriate steps to request that the Veteran identify all healthcare providers that have treated him for his left knee disability, and provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

2. The RO/AMC should obtain all outstanding VA medical records from the East Orange VAMC (or other appropriate facilities) dated from October 2009 to the present.  The RO/AMC must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

3. After completing the requested development above, the RO/AMC must arrange for the Veteran to undergo an appropriate VA examination to determine the nature and severity of his left knee disability.  

A copy of this remand and all relevant medical records should be made available to the examiner, to include any pertinent records in the Virtual VA eFolder.  The examiner is asked to confirm whether paper and/or electronic records were made available for review.  

The examiner should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to provide an assessment of the current nature and severity of the Veteran's left knee disability.  

The examiner should note the ranges of motion for the left knee.  Whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups or when left knee is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.  

In addition, the examiner should note whether the Veteran has any instability or recurrent subluxation of the left knee.  Further, the examiner should note whether the Veteran has any dislocated cartilage with frequent episodes of "locking," pain, and effusion into the joint.  

In making all determinations, the examiner is asked to carefully consider the Veteran's own assertions.  The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  

It is thus essential that the examiner offer a detailed explanation discussing why and how all conclusions and opinions were reached.  This discussion should include reference to specific evidence in the Veteran's claims file, including the post-service medical records and the Veteran's lay assertions, as indicated.  The examiner is thus requested to prepare a report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  

4. After completing all indicated development to the extent possible, the RO/AMC should readjudicate the claim for increase in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO/AMC should furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).   This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

